DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 9/2/2022 has been fully considered. Claims 1, 4, 14 were amended. Claims 1-20 have been examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11-13 and 16-18  is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pasko et al. (US 2013/0091615). The device of Pasko et al. teaches,
With respect to claim 1, a disposable isolation gown comprising:
a body covering layer comprising a first portion (103), a second portion (203), a first sleeve and a second sleeve (107, 108)
a head insertion aperture  (14) defined by the body covering layer, wherein the head insertion aperture is disposed between the first portion and the second portion (Figures 1 and 2), and adjacent to the first sleeve and the second sleeve; and
a perforation (202) extending vertically (201) along the second portion of the body covering layer (Figure 2) wherein the second portion is tearable along the perforation (para 0050). 

With respect to claim 2, wherein the body covering layer is a liquid penetration resistance material (para 0045). 

With respect to claim 3, wherein the first sleeve and the second (107, 108) sleeve extend outwardly from the body covering layer.

With respect to claim 4, a body covering layer comprising a first portion (Figure 16) and a second portion (Figure 17), a first sleeve and a second sleeve (shown figure 16 & 17), a head insertion aperture (1604) defined by the body covering layer, wherein the head insertion apertures is disposed between the first portion and the second portion (Figures 16 and 17) and adjacent to the first sleeve and the second sleeve (Figures 16 and 17), and a perforation (1602) extending vertically along the second portion (Figure 15) of the body covering layer, wherein the second portion is tearable along the perforation (para 0050), 
a second perforation (1702) is extended vertically (1702) along the first portion of the body covering layer, and the first portion is tearable along the second perforation (para 0071 and 0072). 

With respect to claim 6, wherein the first sleeve and the second sleeve comprises an aperture at one end (112, 113), wherein the aperture is configured to receive a thumb of a user (para 0055). 


With respect to claim 7, wherein a strap (441, 442) is attached to the second portion of the body covering layer, wherein the strap is capable for use to receive a flexible cincture having two ends. It is noted that the straps are thin elongated elements capable of performing the functional recitation of receiving a cincture having two ends, and therefore meets he claim language as recited, see MPEP 2114. 

With respect to claim 8, wherein a region of the first portion of the body covering layer is manufactured using another liquid penetration resistance material, wherein another liquid penetration resistance material is different than the liquid penetration resistance material. It is noted that “manufactured using another liquid resistance material” is a product by process limitation. The prior art is capable of being formed by the process as recited and therefore meets the claim. 


With respect to claim 11, A method of manufacturing a disposable isolation gown comprising:
providing a body covering layer comprising a first portion (103), a second portion (203), a first sleeve and a second sleeve (107, 108);

providing a head insertion aperture (104) defined by the body covering layer, wherein the head insertion aperture is disposed between the first portion and the second portion, and adjacent to the first sleeve and the second sleeve (Figures 1 and 2); and

providing a perforation (202) extending vertically (201) along the second portion of the body covering layer, wherein the second portion is tearable along the perforation (para 0050). 

With respect to claim 12, wherein the body covering layer is a liquid penetration resistance material (para 0045)

With respect to claim 13, wherein the first sleeve and the second sleeve extend outwardly from the body covering layer (Figure 1).

With respect to claim 14, With respect to claim 4, a body covering layer comprising a first portion (Figure 16) and a second portion (Figure 17), a first sleeve and a second sleeve (shown figure 16 & 17), a head insertion aperture (1604) defined by the body covering layer, wherein the head insertion apertures is disposed between the first portion and the second portion (Figures 16 and 17) and adjacent to the first sleeve and the second sleeve (Figures 16 and 17), and a perforation (1602) extending vertically along the second portion (Figure 15) of the body covering layer, wherein the second portion is tearable along the perforation (para 0050), 
a second perforation (1702) is extended vertically (1702) along the first portion of the body covering layer, and the first portion is tearable along the second perforation (para 0071 and 0072). 


With respect to claim 16, wherein the first sleeve and the second sleeve comprises an aperture at one end (112, 113), wherein the aperture is configured to receive a thumb of a user (para 0055). 

With respect to claim 17, wherein a strap (441; para 0061) is attached to the second portion of the body covering layer, wherein the strap is configured to receive a flexible cincture having two ends. It is noted that the straps are thin elongated elements capable of performing the functional recitation of receiving a cincture having two ends, and therefore meets he claim language as recited, see MPEP 2114. 


With respect to claim 18, wherein a region of the first portion of the body covering layer is manufactured using another liquid penetration resistance material, wherein the another liquid penetration resistance material is different to the liquid penetration resistance material. It is noted that “manufactured using another liquid resistance material” is a product by process limitation. The method is a method of providing, not a method of making the device. The prior art is capable of being formed by the process as recited and therefore meets the claim. 



Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasko et al.  in view of Benson et al. (US 2018/0000174). The device of Pasko substantially discloses the claimed invention but is lacking a polyethylene material. 
The device of Benson et al. teaches a disposable gown comprising,
With respect to claim 5 and 15 wherein the liquid penetration resistance material is a polyethylene material (para 0032) coated with another material. 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the material of Benson et al. help minimize the users risk to germs and contaminants (para 0004). 

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasko et al. in view of Benson et al. (US 2018/0000174) and Gordon et al. (US 2014/00082823). The device of Pasko et al. substantially discloses the claimed invention but is lacking plastic loops. 
The device of Gordon et al. teaches, 
With respect to claim 9 and 19, wherein a plurality of loops (70) are disposed on the body covering layer (Figure 8)  and wherein the plurality of plastic loops are capable for use to receive a flexible cincture having two ends. The loops are thin material, capable of receiving a flexible cincture having two ends, as recited, since the structure of the prior art meets the structure as recited, it is expected to be capable of performing in the same manner as recited by applicant see MPEP 2114. 
	The device of Pasko and Gordon are silent with respect to the material. The device of Benson teaches that it is known to form  a medical gown out of a plastic material. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the material taught by Gordon to form the loops as the same material as the gown to simplify the production process. 

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasko et al. in view of Wilfong et al. (US 2021/0401091). The device of Pasko  et al. substantially discloses the claimed invention but is lacking sleeve perforations. The device of Wilfong et al. discloses, 
With respect to claim 10 and 20, wherein the first sleeve and the second sleeve includes one or more regions of perforations (232’ para 0059). 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the perforations as taught by Wilfong et al. at the sleeves of the device, in order to provide a way to provide multiple sites for to improve accessibility for  medical procedures. 

Response to Arguments

Applicant argues that the device of  Applicant’s arguments with respect to claim(s) have been considered but are moot because a new interpretation of a previous cited art reference has been applied,  the new ground of rejection does not rely on any on the same application of the reference in the prior rejection of record for any teaching or matter specifically challenged in the argument.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732